We concur with his Honor, before whom the case was tried, and in the judgment he gave. The demise in the declaration is laid on 25 December, 1848. In the latter part of the year 1847 David Price, the lessor of the plaintiff, and who was the owner of the land, leased it to *Page 31 
Robert L. Osborn for the year 1848. Osborn entered into possession and continued it during the whole of that year and until some time in 1849, when he died, and the defendant, his widow, continued on the land. On 26 December, 1848, the date of the demise, R. L. Osborn, the lessee, was in possession of the premises under his unexpired lease. His possession was a lawful one, and David Price, the lessor, had no right of entry, and without such right he could make no lease to the         (28) plaintiff. In ejectment, the lessor of the plaintiff must recover upon the strength of his title. He must show a good title to the premises, anda right of entry, vested in him at the time of the demise; otherwise, he cannot recover. Brown on Actions, 466; 1st Chit. Pl., 880; 2 East, 250; 13 East, 210, 212.
PER CURIAM.                                                Affirmed.